Case 2:19-cr-00725-ODW Document 70 Filed 08/20/21 Page 1 of 10 Page ID #:1143




 1                                                                                   O
 2
 3
 4
 5
 6
 7
 8
                        United States District Court
 9
                        Central District of California
10
11   UNITED STATES OF AMERICA,                  Case № 2:19-cr-00725-ODW
12                     Plaintiff,
13                                              ORDER DENYING MOTION TO
           v.
                                                DISMISS [21]
14   JUAN L. CALDERON NONBERA,
15       aka “Juan Calderon” and
         “Juan Louis Calderon,”
16
                       Defendant.
17
18                                  I.   INTRODUCTION
19         On or about August 4, 2019, Defendant Juan Calderon-Nonbera, an alien who
20   has been officially deported and removed from the United States, was found in Los
21   Angeles County after re-entering and remaining in the United States without
22   permission. (Indictment 1, ECF No. 1.) He was charged with violating 8 U.S.C.
23   §§ 1326(a) & (b)(2), “Illegal Alien Found in the United States Following
24   Deportation.” (Id.) The Court granted Defendant’s motion to dismiss the indictment
25   but temporarily stayed the dismissal order.   (See Mot. to Dismiss (“Motion” or
26   “Mot.”), ECF No. 21.) On the Government’s motion, the Court now reconsiders
27   Defendant’s motion to dismiss.      Following further review, and for the reasons
28   discussed below, the Court DENIES Defendant’s Motion.
Case 2:19-cr-00725-ODW Document 70 Filed 08/20/21 Page 2 of 10 Page ID #:1144




 1                                      II.       BACKGROUND
 2            Defendant is an alien who has previously been officially deported and removed
 3   from the United States on at least seven occasions: December 19, 2002; July 3, 2003;
 4   June 2, 2010; June 27, 2016; February 17, 2019; June 1, 2019; and July 15, 2019.
 5   (Indictment 1.)
 6   A.       Initial Removal
 7            In April 2002, Defendant was arrested by Los Angeles Police Department
 8   (“LAPD”) officers and charged with drug possession, forgery, and driving without a
 9   license. (Opp’n Mot. Dismiss (“Opp’n”) 7, ECF No. 30; Decl. of Lyndsi Allsop
10   (“Allsop Decl.”) Ex. B (“Rap Sheet”) 0424–25, ECF No. 30-1, 30-21.) He pleaded
11   guilty in June 2002 and was convicted on all counts.                    (Allsop Decl. Ex. H
12   (“Conviction Rec.”) 0443.) He was subsequently charged with being an Alien Present
13   in the United States without Admission or Parole, served with a Notice to Appear, and
14   ordered removed after removal proceedings conducted by an Immigration Judge, on
15   December 19, 2002. (Allsop Decl. Ex. C (“June 2019 ICE Rec.”) 0038.)
16   B.       Subsequent Removals
17            On an unknown date, Defendant reentered the United States without inspection.
18   (Id.) On April 10, 2003, LAPD arrested him and charged him with felony possession
19   of a controlled substance. (Rap Sheet 0425.) His probation from the felony forgery
20   conviction was revoked and he was sentenced to sixteen months’ imprisonment.
21   (Conviction Rec. 0444–47.) While incarcerated, he was served with a Notice of Intent
22   to Reinstate a Prior Removal Order (Form I-871), his 2002 removal order was
23   reinstated, and he was removed from the United States on July 3, 2003. (June 2019
24   ICE Rec. 0038.) Defendant reentered the United States at an unknown time without
25   inspection. (See id.) This pattern of unauthorized reentry, arrest, and removal has
26   replayed at least five additional times.
27
28
     1
         All exhibits to the Allsop Declaration are found in ECF No. 30-2.



                                                         2
Case 2:19-cr-00725-ODW Document 70 Filed 08/20/21 Page 3 of 10 Page ID #:1145




 1                  On November 25, 2007, LAPD arrested Defendant for felony grand theft.
                     (See Rap Sheet.) While he was incarcerated, his 2002 removal order was
 2                   reinstated and he was removed from the United States on June 2, 2010.
 3                   (See Opp’n 11 (citing June 2019 ICE Rec.).)
 4                  On March 3, 2011, LAPD arrested him for driving without a license. In
                     June 2016, while he was incarcerated for another offense, his
 5
                     2002 removal order was reinstated and he was removed from the United
 6                   States on June 27, 2016. (See id. at 12 (citing Rap Sheet & June 2019
 7                   ICE Rec.).) He reentered the United States without inspection on or
                     about January 2017. (See id. at 13 (citing June 2019 ICE Rec.).)
 8
                    On January 31, 2019, Culver City Police Department officers arrested
 9                   Defendant for drug possession. (See id. (citing Rap Sheet).) On
10                   February 16, 2019, immigration authorities took him into custody
                     following an LAPD traffic stop and arrest, his 2002 removal order was
11
                     reinstated, and he was removed on February 17, 2019. (See id. at 13–14
12                   (citing June 2019 ICE Rec.).) He reentered the United States later that
13                   same month without inspection. (Id.)

14                  On June 1, 2019, Alhambra Police Department officers arrested
                     Defendant and charged him with drug offenses. (See id. at 14 (citing Rap
15                   Sheet).) Immigration authorities reinstated his 2002 removal and
16                   removed him from the United States on June 1, 2019. (See id. at 14
                     (citing June 2019 ICE Rec.).)
17
                    On July 14, 2019, immigration authorities in San Bernardino arrested
18
                     Defendant and charged him with Alien Present without Permission or
19                   Parole. (See id. at 15 (citing Rap Sheet).) His 2002 removal order was
20                   reinstated and he was again removed from the United States on July 14,
                     2019. (See Allsop Decl. Ex. A (“July 2019 ICE Rec.”).)
21
22   C.        Indictment and Relevant Procedural History
23             On or about August 4, 2019, Defendant was again found in Los Angeles County
24   without inspection or permission, following an arrest for vehicle theft.                             (See
25   Indictment.) On November 26, 2019, the Government filed a single-count indictment
26   charging Defendant with violating 8 U.S.C. §§ 1326(a) & (b)(2),2 “Illegal Alien Found
27   in the United States Following Deportation.” (Id.)
28
     2
         All subsequent statutory citations refer to Title 8 of the United States Code, unless otherwise noted.



                                                          3
Case 2:19-cr-00725-ODW Document 70 Filed 08/20/21 Page 4 of 10 Page ID #:1146




 1           Defendant moved to dismiss the indictment on the basis of what he
 2   characterized as the holding in Tomczyk v. Wilkinson, 987 F.3d 815, rehearing en banc
 3   granted and opinion vacated, 2 F.4th 793 (9th Cir. July 6, 2021). (See Mot. 1.) He
 4   argued that Tomczyk held “[a]n inadmissible noncitizen who is not subject to an
 5   advance permission requirement . . . does not violate [8 U.S.C.] § 1326 by reentering
 6   the United States,” and therefore he is not guilty of violating 8 U.S.C. § 1326 as a
 7   matter of law, pursuant to Tomczyk, “because he was not subject to [an] advance-
 8   permission requirement” under 8 U.S.C. § 1182(a)(9) at the time of his last reentry in
 9   2019.     (Id. at 3.)   After hearing argument from the parties, the Court granted
10   Defendant’s Motion but stayed the dismissal order to permit the Government time to
11   appeal. (ECF No. 40.) The Government moved for reconsideration. (Mot. Recons.,
12   ECF No. 44.) The Court granted the Government’s motion and now reconsiders
13   Defendant’s motion to dismiss, in light of the parties’ oral argument and extensive
14   briefing.
15           Notably, after the Government filed its motion for reconsideration, the Ninth
16   Circuit granted rehearing en banc in Tomczyk and vacated the opinion on which
17   Defendant relied. See Tomczyk v. Wilkinson, 2 F.4th 793 (9th Cir. 2021). Defendant
18   now characterizes the holding in Tomczyk as “unrelated” to the issues here; he argues
19   Tomczyk’s vacatur and rehearing do not impact his motion to dismiss because Tomczyk
20   merely “helpfully” “rephrased” the plain statutory language of § 1326, which he
21   contends still supports his position. (Opp’n Recons. 6–7, ECF No. 63.)
22                              III.     LEGAL STANDARD
23           “A party may raise by pretrial motion any defense, objection, or request that the
24   court can determine without a trial on the merits.” Fed. R. Crim. P. 12(b)(1). Courts
25   may grant a pretrial motion to dismiss an indictment when it seeks to resolve
26   questions of law, not fact. United States v. Schulman, 817 F.2d 1355, 1358 (9th Cir.
27   1987). “On a motion to dismiss an indictment for failure to state an offense, the court
28   must accept the truth of the allegations in the indictment in analyzing whether a




                                                 4
Case 2:19-cr-00725-ODW Document 70 Filed 08/20/21 Page 5 of 10 Page ID #:1147




 1   cognizable offense has been charged.” United States v. Boren, 278 F.3d 911, 914
 2   (9th Cir. 2002).
 3                                    IV.        DISCUSSION
 4          Defendant argues he is not guilty of violating § 1326(a), “Illegal Alien Found in
 5   the United States Following Deportation,” as a matter of law under § 1326(a)(2)(B),
 6   because he was not subject to an advance consent requirement under § 1182(a)(9).
 7   (See Mot. 3–4.) Upon further review of the statutes’ language and relevant authority,
 8   the Court finds Defendant’s argument must fail. First, the affirmative defense of
 9   § 1326(a)(2)(B) is not available to him because he is not “an alien previously denied
10   admission and removed,” as that statutory language has been interpreted and applied
11   by the Ninth Circuit. Second, even if he could invoke § 1326(a)(2)(B)’s affirmative
12   defense, Defendant was subject to an advance consent requirement at the time of his
13   latest reentry, both because § 1326 itself contains such a requirement and because
14   reinstatement of his original 2002 removal order restarted the clock on the
15   inadmissibility periods in § 1182(a)(9) on which Defendant relies. Finally, as the
16   Ninth Circuit has vacated Tomczyk, it provides Defendant no support.3
17   A.     8 U.S.C. § 1326
18          Section 1326(a) subjects to criminal penalties:
19          [A]ny alien who--
20          (1) has been denied admission, excluded, deported, or removed or has
21          departed the United States while an order of exclusion, deportation, or
            removal is outstanding, and thereafter
22
            (2) enters, attempts to enter, or is at any time found in, the United States,
23          unless
24                 (A) prior to his reembarkation at a place outside the United States
                   or his application for admission from foreign contiguous territory,
25                 the Attorney General has expressly consented to such alien’s
26                 reapplying for admission; or
27   3
       Even had the Ninth Circuit not vacated the Tomczyk opinion, the language on which Defendant
28   relied as its “holding” was merely dicta, where the court discussed the “helpful guidance” provided
     by § 1326 in defining “illegal reentry,” a term not at issue here. See Tomczyk, 987 F.3d at 823.



                                                     5
Case 2:19-cr-00725-ODW Document 70 Filed 08/20/21 Page 6 of 10 Page ID #:1148




 1                (B) with respect to an alien previously denied admission and
                  removed, unless such alien shall establish that he was not required
 2                to obtain such advance consent under this chapter or any prior
 3                Act . . . .
 4   8 U.S.C. § 1326(a).
 5         1.     Elements of Charge—§ 1326(a)
 6         Succinctly stated, § 1326 “provides criminal penalties for (1) any alien, who
 7   (2) has been removed from the United States, and (3) is later found in the United
 8   States without having first obtained the consent of the Attorney General to reapply for
 9   admission.” United States v. Zepeda-Gonzalez, 611 F. App’x 394, 395 (9th Cir. 2015)
10   (citing United States v. Gondinez-Rabadan, 289 F.3d 630, 632–33 (9th Cir. 2002));
11   United States v. Ramirez-Valencia, 202 F.3d 1106, 1110 (9th Cir. 2000).              The
12   Indictment alleges, and Defendant does not dispute, that he is an alien previously
13   deported and removed and thereafter found in the United States without having first
14   obtained the Attorney General’s consent. (Indictment 1.) Accordingly, the elements
15   for imposition of criminal penalties are satisfied and the Indictment states an offense.
16         2.     Affirmative Defense—1326(a)(2)(B)
17         Section 1326(a)(2)(B) provides an affirmative defense to an inadmissible
18   noncitizen who was “previously denied admission and removed” and who
19   “establish[es] that he was not required to obtain [the Attorney General’s] advance
20   consent.” This subsection provides the basis for Defendant’s motion to dismiss. (See
21   Mot. 3.)   He argues he was not subject to an advance consent requirement and
22   therefore is not guilty of the charged offense as a matter of law. (Id.) However, under
23   Ninth Circuit precedent, the plain language of subsection (B) applies to “alien[s]
24   previously denied admission and removed,” which does not include individuals like
25   Defendant who were “arrested and deported.”
26         The Ninth Circuit has held, “by its terms, the exception of § 1326(a)(2)(B)
27   applies only to aliens who were “excluded and deported,” i.e., denied admission and
28   removed, not those who were “arrested and deported.”                  United States v.




                                                 6
Case 2:19-cr-00725-ODW Document 70 Filed 08/20/21 Page 7 of 10 Page ID #:1149




 1   Gutierrez-Alba, 128 F.3d 1324, 1327–28 (9th Cir. 1997) (first emphasis added)
 2   (interpreting a substantially identical prior version of § 1326). “Prior to passage of the
 3   [Illegal Immigration Reform and Immigrant Responsibility Act], aliens coming to the
 4   United States seeking ‘entry’ were subject to ‘exclusion’ proceedings, whereas aliens
 5   already present in the United States were subject to ‘deportation’ proceedings.”
 6   Lezama-Garcia v. Holder, 666 F.3d 518, 526 (9th Cir. 2011) (distinguishing
 7   individuals physically present in the country, “including those having entered illegally
 8   without inspection,” from those seeking “entry”).          “Entry” is now considered
 9   “admission” and “exclusion” is denial of admission.         See id. at 527.    Thus, the
10   affirmative defense in § 1326(a)(2)(B) applies to aliens who sought admission and
11   were denied, not to those who were found in the country, arrested, and removed. See
12   United States v. Peres-Peres, 344 F. App’x 297, 298 (9th Cir. 2009) (affirming district
13   court ruling precluding defendant from presenting § 1326(a)(2)(B) defense because
14   evidence at trial showed unequivocally that defendant was “arrested and deported,”
15   rather than “denied admission and removed”).
16         Under this authority, Defendant may not invoke the advance permission
17   affirmative defense in § 1326(a)(2)(B) because he was found in the country, arrested,
18   and removed, not “denied admission and removed,” as the statute requires. See
19   Gutierrez-Alba, 128 F.3d at 1327–28. Nevertheless, Defendant argues that, because
20   “his removal order was based on a finding of inadmissibility,” he must have been
21   “denied admission and removed.” (Mot. 5.) He provides no relevant authority for this
22   proposition and cites only out-of-circuit cases for the undisputed principle that
23   “grounds of inadmissibility” are bases on “which a non-citizen can be denied
24   admission.” (Opp’n Recons. 9 (quoting New York v. DHS, 969 F.3d 42, 51 (2d Cir.
25   2020)).) In short, Defendant provides nothing to overcome the authority above, under
26   which he is not eligible for § 1326(a)(2)(B)’s affirmative defense as an inadmissible
27   noncitizen who was arrested and removed.
28         Accordingly, Defendant may not rely on § 1326(a)(2)(B)’s affirmative defense.




                                                 7
Case 2:19-cr-00725-ODW Document 70 Filed 08/20/21 Page 8 of 10 Page ID #:1150




 1   B.     Advance Consent Requirement
 2          Assuming Defendant could invoke § 1326(a)(2)(B), that section requires he
 3   establish “he was not required to obtain such advance consent,” which he cannot do.
 4          Defendant contends, without explanation, that § 1326(a)(2)(B)’s affirmative
 5   defense incorporates § 1182(a)(9), the so-called “inadmissibility codes,” which create
 6   inadmissibility time-periods.4 (See Mot. 5–12.) He argues that § 1182(a)(9) controls
 7   the circumstances of any advance consent requirement that applies to him here. (See
 8   id.) However, the Government persuasively argues that § 1326 bakes-in its own
 9   non-time-delimited advance consent requirement, making reference to § 1182
10   unnecessary. (See Mot. Recons. 1–3.)
11          The Ninth Circuit has stated § 1326 “makes reentry following deportation
12   illegal if an alien returns at any time without the express permission of the Attorney
13   General.” See Ramirez-Valencia, 202 F.3d at 1108 (emphasis added). Section 1326
14   thus includes its own permanent consent requirement, independent of § 1182. Other
15   Circuit Courts to have considered the interplay between § 1326 and § 1182 agree that
16   “§ 1182 does not impose a limit on § 1326.”                 United States v. Romero-Caspeta,
17   744 F.3d 405, 408 (6th Cir. 2014) (first discussing United States v. Bernal-Gallegoa,
18   726 F.2d 187 (5th Cir. 1984); and then discussing United States v. Joya-Martinez,
19   947 F.2d 1141, 1144 (4th Cir. 1991)).                 “[U]nder § 1326, a removed alien [i]s
20   criminally liable if he did not have the express consent of the Attorney General at any
21   time after his removal, regardless if [§ 1182’s] exclusionary period had expired.” Id.
22   (emphasis added).         Thus, “[c]ontrary to [the defendant’s] argument, 8 U.S.C.
23   § 1182(a)(9)(A) . . . do[es] not eliminate the requirement that a removed alien seeking
24   4
      For example, § 1182(a)(9)(A)(ii) provides:
25          Any alien not described in clause (i) who (I) has been ordered removed under section
            1229a of this title or any other provision of law, or (II) departed the United States
26          while an order of removal was outstanding, and who seeks admission within 10 years
27          of the date of such alien’s departure or removal (or within 20 years of such date in the
            case of a second or subsequent removal or at any time in the case of an alien
28          convicted of an aggravated felony) is inadmissible.
     (Emphasis added.)



                                                       8
Case 2:19-cr-00725-ODW Document 70 Filed 08/20/21 Page 9 of 10 Page ID #:1151




 1   reentry must first seek the approval of the Attorney General before actually
 2   reentering.” Id. (emphasis added).
 3         Therefore, under § 1326 itself, a removed noncitizen must obtain Attorney
 4   General consent to reenter the United States at any time. As such, the Court need not
 5   consider § 1182’s criteria for inadmissibility periods to find Defendant was subject to
 6   an advance consent requirement at the time of his latest 2019 reentry.
 7         Finally, even under § 1182(a)(9), Defendant would have been subject to an
 8   advance consent requirement because each reinstatement of Defendant’s original
 9   removal order would have restarted the consent period. The Ninth Circuit recently
10   addressed a case with facts remarkably similar to this one, albeit in an unpublished
11   opinion. In Zepeda-Gonzalez, the Ninth Circuit affirmed the defendant’s conviction
12   for illegal reentry in violation of § 1326. 611 F. App’x at 395. The defendant there
13   had been removed three times, first under a 2000 removal order, then under a
14   2003 expedited removal order, and finally under a 2010 reinstatement of the
15   original removal order. Id. When the defendant was again found in the United States
16   in 2013 without permission, he was prosecuted and convicted for violating § 1326.
17   See id.
18         Like Defendant here, the defendant in Zepeda-Gonzalez argued he was not
19   required to obtain advance consent to reapply for admission for reentry in 2013 under
20   § 1182(a)(9)(A). Id. at 396. The Ninth Circuit rejected this argument. It found,
21   “[e]ven assuming that § 1326(a)(2)(B)’s affirmative defense to illegal reentry
22   incorporates § 1182, Zepeda failed to establish the affirmative defense” because, after
23   his third removal in 2010 pursuant to the reinstated removal order, “the twenty year
24   period began again.” Id. at 396 (emphasis added). “To determine whether Zepeda
25   was required to obtain the Attorney General’s consent to reapply for admission . . . the
26   relevant question is how many times prior to that reentry ‘had [he] been ordered
27   removed[?]’ . . . The answer is three times.” Id. (emphasis added). The court noted,
28   “[i]n light of the numerous times Zepeda ha[d] been removed, establishing that he did




                                                9
Case 2:19-cr-00725-ODW Document 70 Filed 08/20/21 Page 10 of 10 Page ID #:1152




 1   not need advance consent to reapply to enter the United States was an impossibility,”
 2   regardless of the potential intersection of § 1326(a)(2)(B) and § 1182(a)(9). Id. at 397
 3   n.2. (emphasis added).
 4         There are three primary take-aways from Zepeda-Gonzalez relevant here:
 5   (1) the Ninth Circuit considers reinstatement of a removal order as “order[ing] [a
 6   defendant] removed” under § 1182; (2) a reinstated removal order thus restarts a
 7   § 1182 inadmissibility period; and (3) it would be impossible for a defendant who has
 8   been removed three times like Zepeda to establish he did not need advance consent.
 9   Applying Zepeda-Gonzalez to the facts before the Court, even assuming that § 1326
10   incorporates § 1182 (which has not been established), each time Defendant’s
11   2002 removal order was reinstated, he was “ordered removed” for purposes of § 1182
12   and the inadmissibility period restarted. As his most recent removal before the current
13   reentry was less than two months prior, there is no doubt that he would have required
14   advance consent under § 1182(a)(9). Finally, Defendant has been removed seven
15   times, four more than the Ninth Circuit found made it impossible for Zepeda to
16   establish he was not subject to an advance consent requirement. This authority makes
17   it clear that it would be equally impossible for Defendant.
18                                    V.   CONCLUSION
19         For the reasons discussed above, the Court DENIES Defendant’s Motion to
20   Dismiss. (ECF No. 21.)
21
22         IT IS SO ORDERED.
23
24         August 20, 2021
25
26                                ____________________________________
27                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
28




                                                10
